Citation Nr: 0123230	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
traumatic arthritis with instability, currently evaluated as 
30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee traumatic arthritis with loss of motion, for the 
period from February 14, 1996 to October 7, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee traumatic arthritis with loss of motion, from 
October 8, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the rating for the veteran's service-
connected post operative right knee traumatic arthritis to 30 
percent, effective from February 14, 1996.

The veteran appealed the RO's determination, arguing that he 
was entitled to a rating in excess of 30 percent for his 
right knee disability.  Thereafter, by November 1999 rating 
decision/Supplemental Statement of the Case, the RO increased 
the rating for his right knee disability by assigning a 30 
percent evaluation for right knee traumatic arthritis with 
symptoms of instability, and a separate 10 percent evaluation 
for right knee traumatic arthritis with symptoms of loss of 
motion.  See VA O.G.C. Prec. Op. No. 23- 97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997).  This increased rating was made 
effective February 14, 1996.  Effective October 8, 1998, the 
separate rating for right knee traumatic arthritis with 
symptoms of loss of motion was increased to 20 percent.

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Since an increased evaluation 
is potentially assignable for a knee disability under the 
Rating Schedule, the veteran's claim remains in appellate 
status before the Board.  Moreover, as reflected on the cover 
page of this decision, given the procedural history of this 
case, proper adjudication of the claim requires an evaluation 
during two discrete time periods.  The first period extends 
from February 14, 1996 to October 7, 1998, after which time 
the RO increased the rating for the right knee disability 
with symptoms of loss of motion to 20 percent.  The second 
period is from October 8, 1998.

By January 2001 decision, the Board remanded the case as the 
veteran requested a personal hearing before a traveling 
Member of the Board by letter dated in August 1997.  Because 
a hearing had not yet been scheduled, the January 2001 remand 
instructed the RO to schedule a hearing and provide notice to 
the veteran in accordance with 38 C.F.R. § 19.76 (2000).  


REMAND

By letter dated June 26, 2001, the RO scheduled the veteran 
for a hearing before a traveling Member of the Board.  The 
hearing was set for July 16, 2001, but the veteran did not 
appear.  The RO had previously scheduled a hearing for June 
6, 2001 to which the veteran failed to report.  

In a written communication received July 31, 2001 and 
entitled "Explanation of Why I did not Attend Hearing" the 
veteran explained that he did not have a driver's license 
because of several driving infractions.  He also detailed his 
monthly budget shortfall in order to explain why he could not 
afford to reach the RO via public transport.  He indicated as 
well that his apartment was burglarized and that he could not 
find the letter from the RO containing the hearing date.  
Finally, he explained that he had not been feeling well as a 
result of "numerous illnesses" and his service-connected 
disabilities.  He indicated that his ill health prevented him 
from traveling to the RO for the hearing.

Pursuant to 38 C.F.R. § 20.207(d), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.207(d) (2001).  Further, in pertinent part, the rule 
indicates that no further request for a hearing will be 
granted in the same appeal unless such failure to appear was 
with good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  Id.  A motion for a new hearing date 
following a failure to appear must be in writing; must be 
submitted not more than 15 days following the original 
hearing date; and must set forth the reason, or reasons, for 
the failure to appear at the originally scheduled hearing and 
the reason, or reasons, why a timely request for postponement 
could not have been submitted.  Id.  If good cause is shown, 
the hearing will be scheduled for the next available hearing 
date after the appellant and his or her representative gives 
notice that the contingency which gave rise to the failure to 
appear has been removed.  Id.  Ordinarily, a hearing will not 
be postponed more than 30 days.  Id.  

The claims file furnishes no explanation as to why the 
veteran did not appear for the June 6, 2001 hearing and does 
not indicate why the RO scheduled a subsequent hearing for 
July 16, 2001.  However, because the veterans' benefits 
system is pro claimant, see, e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed Cir 1998), the Board will consider only the 
July 16 date, as such would be most beneficial to the 
veteran.  See 38 C.F.R. § 20.702(d).  

The veteran filed the memorandum detailing why he failed to 
appear for the July 16, 2001 hearing on July 31, 2001, in 
compliance with the 15 day rule set forth in 38 C.F.R. 
§ 20.702(d).  

The Board finds the veteran's explanations as to why he 
failed to appear only partially satisfactory.  He stated that 
he was ill and could not make the journey to the RO.  
However, the veteran's other explanations, amounting to poor 
excuses, are unsatisfactory.  That his driver's license was 
not in order and that he could not afford bus fare does not 
satisfy the Board as a sufficient reason for failure to 
appear.  He had ample opportunity to seek the assistance of a 
family member, friend, neighbor, or, indeed, his 
representative in order to travel to the RO.  Further, even 
if the Board was to consider the reported burglary credible, 
he should have called the RO once he realized that he could 
not locate the hearing notification letter.

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

In the present case, the veteran has presented both 
satisfactory and unsatisfactory reasons for failing to appear 
for his July 2001 personal hearing before a traveling Member 
of the Board.  After considering all of the evidence, the 
Board concludes that the evidence is in relative equipoise.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.103; Gilbert, supra.  As 
such, the Board concludes that the veteran should be given 
the opportunity to have his personal hearing rescheduled one 
more time.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2001).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2001).  
The RO should also inform the veteran of 
the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (2000), should he 
decide to continue his appeal without a 
hearing.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




